ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Peter Daniel Plunkett has committed professional misconduct warranting public discipline, namely, directing and participating in a scheme to alter bail bond files after the fact in anticipation of a market conduct examination by the Colorado Department of Insurance in order to misrepresent that the files of a bail bond business were in compliance with Colorado law, in violation of Minn. R. Prof. Conduct 8.4(a) and (c).
Respondent withdraws his previously filed answer, waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and unconditionally admits the allegations of the petition, as altered by the parties in their stipulation for discipline. The parties jointly recommend that the appropriate discipline is an indefinite suspension with no right to petition for reinstatement for six months.
*540The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Peter Daniel Plunkett is indefinitely suspended from the practice of law, effective 14 days from the date of filing of this order, with no right to petition for reinstatement for a minimum of 6 months from the date of this order. Respondent may petition for reinstatement pursuant to Rule 18(a)-(d), RLPR. Reinstatement is conditioned on successful completion of the professional responsibility portion of the state bar examination and satisfaction of continuing legal education requirements, pursuant to Rule 18(e), RLPR. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/Alan C. Page Associate Justice